Citation Nr: 9903585	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Baltimore, Maryland


THE ISSUE

Entitlement to a higher (compensable) rating for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
VA RO which granted service connection for bronchitis and 
rated the condition noncompensable.  The veteran appeals for 
a higher (compensable) rating.  


REMAND

The veteran's claim for a compensable rating for bronchitis 
is well grounded, meaning plausible, and the file shows there 
is a further VA duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998).; Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

In October 1996, during the course of the appeal, the rating 
criteria for bronchitis were changed.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1996 and 1998).  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Under the current version of Code 6600, the rating for 
bronchitis is largely determined by pulmonary function test 
(PFT) results, including Forced Expiratory Volume in one 
second (FEV-1), or the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity 
(FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)).  The 
veteran's latest VA clinical examination of the lungs was in 
September 1997, and he also had a VA PFT in October 1997.  
The PFT included results for FEV-1 and FEV-1/FVC, but not for 
DLCO(SB).  Since DLCO(SB) results provide an alternative 
basis for a compensable rating for bronchitis, and such 
results have not been reported, it is the judgment of the 
Board that the veteran should have another VA compensation 
examination which provides all findings necessary for rating 
the disability.  Any recent treatment records should also be 
obtained.  Caffrey v. Brown, 6 Vet.App. 377 (1994); Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for a lung 
condition since 1997.  The RO should 
obtain copies of all related medical 
records.

2.  The veteran should undergo a VA 
compensation examination, with a PFT, to 
evaluate the severity of his bronchitis.  
The claims folder should be provided to 
and reviewed by the examiner.  All 
findings necessary for rating the 
disability should be reported, including 
PFT results for FEV-1, FEV-1/FVC, and 
DLCO(SB).

Thereafter, the RO should review the claim.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).









- 3 -


- 3 -


